Citation Nr: 0915828	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-31 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus, claimed 
as a residual of a head injury.

2.  Entitlement to service connection for perforation of 
right tympanic membrane, claimed as a residual of a head 
injury.

3.  Entitlement to service connection for postoperative 
residuals of tympanoplasty and mastoidectomy of the right 
ear.  

4.  Entitlement to service connection for chronic otitis 
media and earaches, claimed as residuals of a head injury.

5.  Entitlement to service connection for bilateral hearing 
loss, claimed as a residual of a head injury.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served with the Kentucky Army National Guard from 
August 19, 1980, to August 18, 1983, and from September 26, 
1984, to September 25, 1992.  His service included periods of 
active duty for training (ACDUTRA), including from October 
30, 1980, to February 5, 1981, and periods of inactive duty 
for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In November 2006, the Veteran testified before a 
hearing officer at the RO.  A transcript of that hearing has 
been incorporated into the claims file.   

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Perforation of the right tympanic membrane is not 
attributable to service.

2.  Postoperative residuals of tympanoplasty and 
mastoidectomy of the right ear +are not attributable to 
service.

3.  Chronic otitis media and earaches are not attributable to 
service.


CONCLUSIONS OF LAW

1.  Perforation of the right tympanic membrane, claimed as a 
residual of a head injury, was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 101, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Postoperative residuals of tympanoplasty and 
mastoidectomy of the right ear were not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 
101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Chronic otitis media and earaches, claimed as residuals 
of a head injury, were not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 101, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in March 2004, which was prior to the 
March 2005 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case with respect to the issues being decided below.  In the 
March 2004 letter and in a January 2008 letter, the RO 
informed the claimant of the applicable laws and regulations, 
the evidence needed to substantiate the claims decided 
herein, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board notes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claims at issue.  See 
73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  Despite this change in the 
regulation, the March 2004 notice letter informed the 
appellant that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims and to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  Thus, the Board finds that the notice required by 
the VCAA and implementing regulations was furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims on appeal presently being 
decided, the Board finds that the appellant is not prejudiced 
by a decision at this time since the claims are being denied.  
Therefore, any notice defect, to include disability rating 
and effective date, is harmless error since no disability 
rating or effective date will be assigned.  Moreover, the 
appellant was advised of the effective date and disability 
rating elements in a March 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant regarding the issues presently 
being decided.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  As far as pertinent 
private treatment records, there is evidence to suggest that 
the appellant received private medical treatment for some of 
his claimed disabilities prior to 1995, which is the earliest 
date of private medical records on file.  However, the 
appellant has indicated that treatment records prior to 1995 
can no longer be obtained (see RO hearing transcript, page 
9).  In short, he has not indicated that any additional 
pertinent records exist, and there is no indication that any 
such records exist.  In further fulfillment of VA's duty to 
assist the appellant, the Veteran was afforded a VA contract 
examination performed by an audiologist in December 2004 and 
a VA ear examination performed by a physician in December 
2004.  The Veteran's representative takes issue with the 
latter examination because it was not conducted by an ear, 
nose and throat specialist and points out that the 
audiologist in December 2004 recommended that the Veteran be 
evaluated by an ear, nose and throat specialist.  In this 
regard, the Board finds no reason to doubt the validity and 
adequacy of the December 2004 VA ear examination report (nor 
has the Veteran's representative offered any reasons for the 
inadequacy of this report).  The ear examination was 
conducted by a physician who reviewed the Veteran's claims 
file, reported his medical history and pertinent findings, 
and provided an opinion on etiology.  In short, the Board 
finds that this report is adequate for adjudication purposes 
and VA is not required to provide the Veteran with a new VA 
examination in conjunction with this appeal.  It should also 
be noted that private medical records from Dr. Adams in 2004 
show that the Veteran intended to file for Social Security 
benefits.  However, this evidence further shows that the 
Veteran was disabled and on workers compensation for a back 
disability.  As this condition is unrelated to the 
disabilities presently on appeal, there is no prejudice to 
the appellant in not remanding this claim for the Veteran's 
Social Security Administration records.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims on appeal and that adjudication of the issues below at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The claims file contains the Veteran's National Guard 
treatment records covering the period from 1980 to 1989.  
These records include an August 1980 enlistment examination 
report showing a normal clinical general examination of the 
Veteran's ears.  They also include a June 1983 treatment 
record showing the Veteran was treated for a one inch 
laceration on the frontal area of his scalp that occurred 
when he hit his head while riding in a truck as it was going 
over a bump.  This injury was noted to have occurred in the 
line of duty.  The wound was cleaned and sutured.  The 
Veteran returned to the clinic four days later for suture 
removal.  On examination reports in November 1980 and 
December 1980, the Veteran denied any knowledge of physical 
defects and was shown to have normal clinical general 
evaluations of his ears.  He was also shown to have a normal 
clinical general evaluation of his ears at an enlistment 
examination in September 1984.  

The Veteran admitted to having "ear, nose, or throat 
trouble" on a September 1989 Report of Medical History.  
This report contains a notation that the Veteran had a right 
ear infection in 1984 which had been relieved except for 
itching.  The report also contains a notation of a right ear 
injury in 1985 "in pool" for which medical attention was 
sought and an antibiotic prescribed, with occasional itching 
ever since.  A September 1989 examination report specifically 
notes that the Veteran's tympanic membranes and canals were 
normal.  

Private medical records from University of Kentucky Hospital 
show that the Veteran underwent a tympanoplasty and 
mastoidectomy on the right in February 1995 for chronic 
otitis media right ear.  The operative report states that the 
Veteran had had chronic drainage from his right ear for 
"several years".  

On file is a March 1999 clinic note from Highlands Regional.  
This note does not contain a physician's name or signature, 
but states that the Veteran was seen about one month earlier 
with "hearing loss", itching and a sense of bugs crawling 
in his ear on the right side.  This record also states that 
the Veteran's ears were thoroughly cleaned out because of 
chronic adhesive otitis media and he was given optic drops to 
control the itching.   

Office notes from James D. Adams, M.D., show complaints of 
pain and tenderness in the Veteran's right ear in July 2000.  
The Veteran was assessed as having otitis media, right, with 
old scar from previous surgery.  In December 2004, the 
Veteran was treated for excessive cerumen in his left ear.    

In February 2004, the Veteran filed a claim for service 
connection for his ear problems which he said began in June 
1983.

In April 2004, a former fellow serviceman of the Veteran, 
C.S., stated that he witnessed a "GP Medium Tent" strike 
the Veteran during heavy winds in the summer of 1981 knocking 
him unconscious.  He also apparently stated that he had been 
in the vehicle with the Veteran in the summer of 1983 when 
the vehicle hit a hole causing the vehicle to overturn and 
the Veteran to "once again" hit his head.  He went on to 
assert that for years following these events he witnessed the 
Veteran bleed from his ear.

On file is a May 2004 letter from James D. Adams, M.D., 
noting that the Veteran had had persistent earaches ever 
since the "jeep wreck" in the National Guard in 1983.

In May 2004, the RO received a statement from an acquaintance 
of the Veteran who said he had known the Veteran since he was 
a child.  He remarked that the Veteran never had any health 
problems until he returned from the military and his problems 
included right ear problems.  There is also a May 2004 
statement from the Veteran's spouse stating that she and the 
Veteran had been together since 1986 and that ever since she 
has known him, he had ear trouble.  She relayed that the 
Veteran told her these problems were related to a couple of 
accidents he had in service.  

In another letter from Dr. Adams in December 2004, Dr. Adams 
stated that the Veteran had been his patient for the past 30 
to 35 years and that he had a history of otitis media of the 
right ear that necessitated surgery.  He also stated that the 
Veteran had been treated in the early 1980s for this problem 
with a referral in the mid 1980s.  

During a VA contract examination at The Hearing Center in 
December 2004, the Veteran reported that his ear problems 
began in the early 1980s following a "jeep wreck" where he 
hit his head, bled in his right ear, and perforated the right 
eardrum.  The examiner noted that there was no evidence of an 
ear injury in the Veteran's service records.  However, she 
did not render an etiological opinion, but rather recommended 
an ear, nose and throat (ENT) examination and opinion.

Later in December 2004, the Veteran underwent a VA ear 
examination that was conducted by a physician.  After 
reviewing the Veteran's claims file and examining him, the 
examiner diagnosed the Veteran as having persistent pruritis 
of the right ear canal and perforation of the right tympanic 
membrane likely.  He went on to state that with evaluation of 
the Veteran's service "medical" records following his 
claimed injury in 1983, there were multiple examinations 
showing that his right tympanic membrane and right ear canal 
were normal up to 1989.  He opined that there was no 
relationship from his injury to his scalp in 1983 and his ear 
complaints beginning after 1989.  He added that the above 
diagnoses were not related to his service-connected head 
injury during his military service in line of duty in 1983.

During a hearing at the RO in November 2006, the Veteran 
reiterated his belief to a hearing officer that his ear 
problems were the result of him hitting his head while riding 
in a jeep during summer camp in service in 1983.  He said 
that blood came out of his ear onto his pillow the night of 
the injury, but that he did not receive medical treatment for 
that.  He said that this condition worsened as time went on 
and added that his headaches began following ear surgery in 
1995.  He testified that the doctors who treated him for his 
ear problems prior to his 1995 surgery had retired and his 
treatment records were no longer available.  

On file is a February 2008 opinion by Christopher Bailey, DO, 
opining that it "is more than likely while in the military 
service from 1980 to 1992 (the Veteran) developed 
cholesteatoma from a head and ear injury and this is the 
cause of his medical problems."  He reported that the 
Veteran had been treated by several ENT specialists in the 
past who diagnosed him as having, among other conditions, 
cholesteatoma, otalgia, right ear pain, right ear drainage, 
and right ear pressure.  

III.  Pertinent Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(21)(24), (West 
2002); 38 C.F.R. § 3.6(a) (2008).  Active military, naval, or 
air service also includes any period of inactive duty 
training (INACDUTRA) duty in which the individual concerned 
was disabled from injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131. ACDUTRA includes full time duty performed 
by members of the National Guard of any state or the 
reservists. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty 
other than full time duty performed by a member of the 
Reserves or the National Guard of any state.  38 C.F.R. § 
3.6(d) (2008).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for a disability which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
service connection may be established where it is shown that 
the disability for which the claim is made was chronically 
worsened due to service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The weight the Board places on a 
medical professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

IV.  Discussion

The Veteran, by way of his written statements and hearing 
testimony, attributes his claimed disabilities to a 
particular incident while on active duty for training in June 
1983 when he hit his head in the vehicle he was riding in.  
The corresponding treatment record shows that the Veteran was 
treated for a one inch laceration to his scalp for which 
sutures were applied.  There are no noted complaints or 
treatment related to ear problems.  Indeed, the Veteran 
acknowledges that he was only treated for a laceration 
following this incident, but asserts that he bled from his 
ear the night of the incident and perforated his right 
eardrum.  Interestingly, the Veteran did not report that his 
ear bled or mention the suspected perforation to his right 
eardrum when he returned to the clinic four days later to 
have his sutures removed.  Moreover, a subsequent examination 
report in September 1984 shows that the Veteran had a normal 
ear evaluation.  

The first notation in the Veteran's National Guard treatment 
records regarding ear trouble is on a September 1989 Report 
of Medical History.  On this report the Veteran admitted to 
having "ear, nose, or throat trouble", and the report 
contains a notation that the Veteran had a right ear 
infection in 1984 which had been relieved except for itching.  
The report also contains a notation of a right ear injury in 
1985 "in pool" for which medical attention was sought and 
an antibiotic prescribed, with occasional itching ever since.  
There is no indication of such treatment in the Veteran's 
National Guard treatment records, nor is the Veteran 
asserting that such treatment occurred during a period of 
ACDUTRA or INACDUTRA.  Moreover, findings during a September 
1989 examination revealed that the Veteran's tympanic 
membranes and canals were normal.

Ear problems are not noted again in the medical evidence 
until private medical records from the University of Kentucky 
Hospital show that the Veteran underwent a tympanoplasty and 
mastoidectomy on the right in February 1995 for chronic 
otitis media, right ear.  As to the date of onset of the 
Veteran's chronic otitis media, right ear, these records 
merely note that the Veteran had had drainage from his right 
ear for "several years".  

Despite the lack of treatment records for ear problems prior 
to 1995, there is Dr. Adam's statements in 2004 that the 
Veteran's history of otitis media in the right ear dated back 
to the early to mid 1980s.  This is in fact consistent with 
the September 1989 examination report and Report of Medical 
History referred to above that, while noting that the Veteran 
had normal tympanic membranes and canals, also notes that the 
Veteran had had a right ear infection in 1984 and right ear 
injury "in pool" in 1985 for which an antibiotic had been 
prescribed with resultant itching.  Nonetheless, even 
conceding that the Veteran's history of right ear otitis 
media dates back to 1984, after weighing the favorable and 
unfavorable evidence in this case, the Board finds that the 
weight of the evidence goes against the Veteran's claim.  

Favorable evidence in this case includes opinions from the 
Veteran's treating physician, James D. Adams, M.D., who 
stated in 2004 that he had been treating the Veteran for 30 
to 35 years and that he had had persistent earaches ever 
since a "jeep wreck" in the National Guard in 1983.  He 
further stated that the Veteran had a history of otitis media 
in the right ear and received treatment for this in the early 
and mid 1980s.  There is also a medical opinion from 
Christopher Bailey, DO, in February 2008, who opined that 
"it is more than likely while in the military service from 
1980 to 1992 [the Veteran] developed cholesteatoma from a 
'head and ear injury' and this is the cause of his medical 
problems."

In contrast, there is the opinion by the December 2004 VA 
examiner who opined that the Veteran's diagnoses, to include 
persistent pruritis of the right ear canal and perforation of 
the right tympanic membrane, likely were not related to his 
service-connected head injury during his military service in 
the line of duty in 1983.  He noted that there were multiple 
examinations following the head injury in 1983 that showed 
that the Veteran's right tympanic membrane and right ear 
canal were normal up to 1989, and he stated there was no 
relationship between the Veteran's scalp injury in 1983 and 
ear complaints beginning in 1989.

Unlike the private opinions above by Drs. Adams and Bailey, 
the 2004 VA examiner had the benefit of reviewing the 
Veteran's claims file, to include his service treatment 
records.  This is an important factor when considering that 
the Veteran is attributing his claimed disabilities to a 
specific incident in June 1983 when he hit his head in the 
vehicle he was riding in after going over a bump.  
Nonetheless, the Board concedes that this factor alone is 
insufficient to assign less weight to the private opinions.  
However, it is also pertinent to note that the VA examiner 
included the reasons for his opinion that the Veteran's 
present pruritis of the right ear canal and perforation of 
the right tympanic membrane likely were not related to his 
service-connected head injury during his military service in 
1983.  In this regard, he pointed out that the Veteran made 
no complaints of ear problems at the times he was treated for 
his scalp laceration in June 1983, and noted that multiple 
subsequent examinations revealed that his right tympanic 
membrane and right ear canal were normal.  He went on to 
state that there was no relationship from his scalp injury in 
1983 and ear complaints beginning after 1989.

In contrast, Drs. Adams and Bailey issued only blanket 
statements that there is a relationship between the Veteran's 
claimed ear problems and the "jeep wreck" incident in 1983.  
They did not further describe the "jeep wreck" incident or 
injuries arising therefrom, and offered no rationale for 
their statements.  Thus, their opinions are of diminished 
probative value.  See Nieves-Rodriguez v. Peake, 22 (Vet. 
App. 295 (2008) (a medical opinion that contains only data 
and conclusions is accorded no weight).  

The Board has also considered statements provided by the 
Veteran, his friends and family.  While they are competent to 
report the date of onset of the Veteran's ear symptoms based 
on their personal recollections, they are not competent to 
render etiological opinions with respect to medical 
diagnoses.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In sum, the Board finds that the weight of evidence does not 
relate the Veteran's chronic otitis media or any of his other 
claimed disabilities to a period of active service, to 
include the June 1983 head injury.  Thus, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims.  Under these circumstances, the Veteran's 
claims of entitlement to service connection for perforation 
of the right tympanic membrane, postoperative residuals of 
tympanoplasty and mastoidectomy of the right ear, and 
earaches and chronic otitis media must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for perforation of right 
tympanic membrane, claimed as a residual of a head injury, is 
denied.

Entitlement to service connection for postoperative residuals 
of tympanoplasty and mastoidectomy of the right ear is 
denied.  

Entitlement to service connection for chronic otitis media 
and earaches, claimed as residuals of a head injury, is 
denied.

REMAND

The Veteran's claims for service connection for tinnitus and 
bilateral hearing loss require additional medical development 
prior to making an informed decision with respect to these 
claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In 
this regard, the Veteran contends that these disabilities are 
a result of his head injury while on active service in June 
1983.  This contention was adequately addressed in a December 
2004 VA examination report.  However, as the Veteran's 
representative aptly pointed out in written argument in March 
2009, there is no medical evidence addressing a possible 
nexus between the Veteran's noise exposure during his active 
service, including from October 30, 1980, to February 5, 
1981.  His separation record (DD Form 214) for the period 
from August 1980 to August 1983 shows that his military 
training and specialty title was that of an infantryman.  In 
this regard, the Veteran's representative noted that the 
Veteran was exposed to acoustic trauma as a non-commissioned 
officer on the firing range.  The Veteran's representative 
also stated that an opinion was necessary with respect to 
another head injury the Veteran experienced in 1981.  There 
is no mention of this injury in the Veteran's National Guard 
treatment records.    

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

With respect to the Veteran's hearing acuity, there are 
inconsistent audiological findings.  National Guard treatment 
records for the period the Veteran served on ACDUTRA from 
October 30, 1980, to February 5, 1981, include audiometric 
findings of left ear hearing loss in November 1980 (due to a 
decibel level of 40 at 500 Hertz), and normal hearing in both 
ears during a December 1980 examination.  The Veteran was 
also noted to have normal audiological findings in both ears 
during examinations in September 1984 and September 1989.  He 
was subsequently diagnosed as having bilateral hearing 
impairment as defined by VA regulation as well as bilateral 
tinnitus during a December 2004 ear examination.

Notwithstanding the above, the Board acknowledges that the 
lack of any evidence that the Veteran exhibited hearing loss 
during service is not fatal to his claim.  The laws and 
regulations do not require inservice complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385.  For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Accordingly, so as to address all aspects of the Veteran's 
claims for service connection for tinnitus and bilateral 
hearing loss, he must be afforded a new examination so that 
an opinion can be obtained regarding a possible nexus between 
his presently diagnosed bilateral hearing loss and tinnitus, 
and his active service, to specifically include noise 
exposure.  See Barr v. Nicholson, 21 Vet. App. 202 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo a 
VA audiology examination to determine 
whether his currently diagnosed bilateral 
hearing loss and tinnitus are related to 
his periods of active service, to include 
from October 30, 1980, to February 5, 
1981.  He is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences on his claims.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The examination must include audiometric 
testing and speech recognition testing 
using the Maryland CNC Test.  The claims 
file must be made available for review of 
the veteran's pertinent history.  The 
examiner should indicate whether it is at 
least as likely as not (a 50% degree of 
probability or higher) that the veteran's 
current bilateral hearing loss and/or 
tinnitus disorders are the result of his 
period of active military service from 
October 30, 1980, to February 5, 1981, to 
include noise exposure on the firing 
range.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

2.  Then readjudicate the claims for 
service connection for bilateral hearing 
loss and tinnitus.  If these claims are 
not granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of these 
remaining claims.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


